Broyles, C. J.
When this ease was here before (20 Ga. App. 674, 93 S. E. 518), the controlling questions of law were settled by this court, and the rulings then made became the law of the ease. Upon the trial now under review the evidence did not demand the verdict *20returned, and the court accordingly did not err in granting a new trial, it being the first grant thereof to the defendant in error.
Decided March 3, 1920.
Trover; from city court of Macon — Judge Guerry. September 19, 1919.
Hardeman, Jones, Park & Johnston, for plaintiff.
Gunn & Powers, P. F. Brock, for defendant.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.